Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/6/2019.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applications SUBSTITUTE SPECIFATION dated 3/6/2019 has been considered and APPROVED by the Examiner.

	The applicant’s information disclosure statements dated 3/6/2019, 6/10/2019 and 6/25/2020 have been considered and copies have been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 1-2, the phraseology “for an adjustment installation for adjusting a vehicle part” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Specifically, what is meant by “an adjustment installation”?  In claim 4, line 3, the phraseology “fastening engages” is not readily understood by the Examiner.  The language appears awkward and clarification is requested.  In claim 5, line 3, there is a lack of antecedent basis for “the other”. In claim 7, lines 4-5, the phraseology “is at least in portions elastically deformable” is not readily understood by the Examiner.  Exactly what is elastically deformable and is the applicant trying to say that only a portion of an element is elastically deformable?  In claim 11, line 5, and claim 13, line 4, there is a lack of antecedent basis for “the respective other component”.  In claim 3, line 4, the phraseology “and/or” is indefinite.  Since the phraseology “and/or” could mean, “and”, “or”, or “both”, exactly which one is the applicant attempting to claim?  Is there support for all three scenarios?  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 (claims 1-13 as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR patent no. KR20130073580 to CHOI. (See figure below)
KR patent no. KR20130073580 to CHOI discloses a drive system and method of assembling and for adjusting a vehicle part (i.e., a window lifter) comprising a carrier element (200), a cable drum (116), a cable exit housing (210) which is arranged on a first side of the carrier element (200) and has a first bearing element for rotatably bearing the cable drum (116) about a first axis of rotation, a drive wheel (115) which is driven by a motor (120) and a drive housing (110) which is arranged on a second side of the carrier element (200) and which has a second bearing element for rotatably bearing the drive wheel (115) about a second axis of rotation and the cable exit housing (210) and the drive housing (110) are fastened to one another by a threaded fastening element (10) which act between the first baring element and the second bearing element in a positive-lock manner, and the first and second rotational axis are mutually coaxial.

    PNG
    media_image1.png
    510
    666
    media_image1.png
    Greyscale




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634